  Case 3:19-cv-01163-MAS-TJB Document 1 Filed 01/28/19 Page 1 of 11 PageID: 1



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Creative Photographers, Inc.


                                  IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW JERSEY


 CREATIVE PHOTOGRAPHERS, INC.,

                            Plaintiff,

                  v.                                       Case No.:

  AMMOLAND, INC.,

                           Defendant.



                                     COMPLAINT AND JURY DEMAND

            Plaintiff, Creative Photographers, Inc., (“Plaintiff”), by its undersigned attorneys, Rath,

Young and Pignatelli, PC, for its complaint against defendant AmmoLand, Inc. (“Defendant”),

alleges as follows:

                                         SUBSTANCE OF THE ACTION

            1.         This is a case of willful copyright infringement in violation of 17 U.S.C.

 §§ 106(1) and 501.

            2.     Plaintiff seeks compensatory and statutory damages in an amount to be established

at trial.
  Case 3:19-cv-01163-MAS-TJB Document 1 Filed 01/28/19 Page 2 of 11 PageID: 2




                                               PARTIES

       3.        Plaintiff is a New York corporation with a business address at 135 East 57th

Street, 14th Floor, New York, New York, 10022.

       4.        Upon information and belief, Defendant is a New Jersey corporation, with a

business address at PO Box 0465, Manasquan, New Jersey, 08736.

                                  JURISDICTION AND VENUE

         5.      This is a civil action seeking damages and injunctive relief for copyright

 infringement under the copyright laws of the United States, and therefore this Court has

 jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal question jurisdiction), and

 28 U.S.C. § 1338 (jurisdiction over copyright actions).

         6.      Personal jurisdiction over Defendant is proper. Defendant is conducting business

 in this judicial district and committing torts in this state, including without limitation copyright

 infringement which causes harm in this state and judicial district.

         7.      Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

 substantial part of the events giving rise to the claims herein occurred in this judicial district.

                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

 A.      Plaintiff’s Business

         8.      Plaintiff provides an exclusive independent “boutique style” agency which

 serves photographers and artists by licensing their images in both traditional and new media

 platforms for a variety of uses, including editorial uses.

         9.      One of Plaintiff’s award-winning photographers is Nigel Parry. Mr. Parry

 began his photographic career in London and moved to New York City in 1994. In his twenty-

 five-year career, he has photographed not only celebrities but also the world’s most famed


                                                    2
 Case 3:19-cv-01163-MAS-TJB Document 1 Filed 01/28/19 Page 3 of 11 PageID: 3



cultural and political icons of our time. His award-winning work has been published by Vanity

Fair, W, The New York Times Magazine, and TIME, to name a few.

          10.   Some of his many accolades include: The European Magazine Award, The

Award of Excellence from the Society of Publication Designers, The American Society of

Magazine Editors Portrait Award, Hasselblad Master Photographer, and awards from

Communication Arts, Graphis, PDN, Art Director’s and American Photography, among many

others.

          11.   His work has also been exhibited internationally at art galleries, museums and

festivals including; The National Portrait Gallery in London, The National Galleries of

Scotland, The Royal Collection at Windsor Castle, a show at The National Museum of Film &

Photography, Le Festival Pour L’image Perpignan and Milk Galleries in NYC. He has also

had the honor of being the first portrait photographer to be invited to exhibit his work at the

prestigious Cannes Film Festival.

          12.   Mr. Parry is the owner of the photographic image referenced as

NPA15030_01_003, a copy of which is attached hereto as Exhibit A (the “Copyrighted

Work”).

          13.   The Copyrighted Work is an original work of authorship.

          14.   Plaintiff is the exclusive licensee of the copyrights in and to the Copyrighted

Work and is responsible for the exclusive administration, publication and enforcement of the

copyrights in and to the Copyrighted Work.

          15.   On November 9, 2016, on behalf of Nigel Parry, Plaintiff obtained a certificate of

registration with the United States Copyright Office for the photographic work referenced as

NPA15030_01_003, Registration Number VA 2-021-920, in a bulk registration along with other

works.

                                                  3
  Case 3:19-cv-01163-MAS-TJB Document 1 Filed 01/28/19 Page 4 of 11 PageID: 4



        16.       Attached hereto as Exhibit B is a copy of certificate of registration number VA 2-

 021-920 from the United States Copyright Office.

 B.     Defendant’s Unlawful Activities
        17.       Upon information and belief, Defendant owns and operates or participates in the

 operation of a number of websites, including one located at the URL http://www.ammoland.com,

 where Defendant publishes copyrighted content, or causes copyrighted content to be published,

 such as that belonging to Plaintiff, to draw internet users to visit and remain at Defendant’s

 websites where Defendant’s brand, products and services are promoted and sold and where

 profits from advertising revenue grow as viewership grows.

       18.        Plaintiff discovered that Defendant infringing the exclusive copyrights in the

Copyrighted Work.

       19.        Specifically, Plaintiff discovered exact copies of the Copyrighted Work being

reproduced, distributed, and publicly displayed at the following websites (herein after the

“Infringing Websites”):

             •   https://www.ammoland.com/wp-content/uploads/2016/11/Donald-Trump-img-by-
                 Nigel-Parry-450x337.jpg?c4183f
             •   https://www.ammoland.com/wp-content/uploads/2016/11/Donald-Trump-img-by-
                 Nigel-Parry.jpg
             •   https://www.ammoland.com/2017/09/what-harvey-wrought/
             •   https://www.ammoland.com/2016/12/rolling-back-environmental-progress-under-
                 the-trump-presidency/

       20.        Screenshots of Defendant’s unlawful use of the Copyrighted Work are attached

hereto as Exhibit C.

       21.        Upon information and belief, Defendant located the Copyrighted Work on the

internet and, without authorization from Plaintiff, downloaded the Copyrighted Work and

then uploaded the Copyrighted Work to the Infringing Websites, thus unlawfully reproducing

and distributing the Copyrighted Work, where the Copyrighted Work was then publicly

                                                   4
  Case 3:19-cv-01163-MAS-TJB Document 1 Filed 01/28/19 Page 5 of 11 PageID: 5



displayed without Plaintiff’s permission.

          22.     Upon information and belief, Defendant is responsible for the unlawful

reproduction, distribution, and public display of the Copyrighted Work.

          23.     The reproduction, distribution, and public display by Defendant of Plaintiff’s

Copyrighted Work is without Plaintiff’s authorization.

          24.     Defendant’s unauthorized reproduction, distribution, and public display of

Plaintiff’s Copyrighted Work is knowing and willful and in reckless disregard of Plaintiff’s

rights.

          25.     Plaintiff has caused a number of cease and desist letters to be sent to Defendant.

          26.     Defendant continues to disregard the copyrights of Plaintiff, forcing Plaintiff to

bring this action.

                                   FIRST CLAIM FOR RELIEF
                                DIRECT COPYRIGHT INFRINGEMENT
                                      (17 U.S.C. § 101 et seq.)

          27.     Plaintiff realleges the paragraphs above and incorporates them by reference

as if fully set forth herein.

          28.     The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright

laws.

          29.     Plaintiff owns sufficient rights, title and interest in and to the copyrights in

the Copyrighted Work to bring suit.

          30.     Upon information and belief, as a result of Plaintiff’s reproduction,

distribution and public display of the Copyrighted Work, Defendant had access to the

Copyrighted Works prior to the reproduction, distribution, and public display of the

                                                     5
  Case 3:19-cv-01163-MAS-TJB Document 1 Filed 01/28/19 Page 6 of 11 PageID: 6



Copyrighted Work at the Infringing Websites.

       31.       Defendant reproduced, distributed, and publicly displayed the Copyrighted

Work at its websites without authorization from Plaintiff.

       32.       By its actions, as alleged above, Defendant has infringed and violated

Plaintiff’s exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing,

distributing and publicly displaying the Copyrighted Work at its websites.

       33.       Upon information and belief, Defendant’s infringement of Plaintiff’s

copyright is willful and deliberate and it has profited at the expense of Plaintiff.

       34.       As a direct and proximate result of Defendant’s infringement of Plaintiff’s

copyright and exclusive rights in the Copyrighted Work, Plaintiff is entitled to recover its

actual damages resulting from Defendant’s use of the Copyrighted Work without paying

license fees, in an amount to be proven at trial.

       35.       At Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall be

entitled to recover damages based on a disgorgement of Defendant’s profits from

infringement of the Copyrighted Work, which amounts will be proven at trial.

       36.       In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

the infringing reproduction, distribution, and public display of the Copyrighted Work by

Defendant, or such other amounts as may be proper under 17 U.S.C. § 504(c).

       37.       Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant

to 17 U.S.C. § 505.

       38.       Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

                                                    6
  Case 3:19-cv-01163-MAS-TJB Document 1 Filed 01/28/19 Page 7 of 11 PageID: 7



adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                                   SECOND CLAIM FOR RELIEF
                                (Contributory Copyright Infringement)

        39.       Plaintiff realleges the above paragraphs and incorporates them by reference

as if fully set forth herein.

        40.       As an alternative theory to its direct infringement claim, in the event

Defendant contends the infringing conduct described above is done by another, Defendant

had either actual or constructive knowledge of the above-described infringements and either

induced, caused or materially contributed to the infringing conduct described above.

        41.       By its actions, as alleged above, Defendant’s foregoing acts of contributory

infringement violate Plaintiff’s exclusive rights in violation of the Copyright Act, 17 U.S.C.

§501.

        42.       Upon information and belief, the foregoing acts of contributory infringement

of Plaintiff’s copyright are willful and deliberate and Defendant has profited at the expense of

Plaintiff.

        43.       As a direct and proximate result of the contributory infringement of

Plaintiff’s exclusive copyrights in the Copyrighted Work, Plaintiff is entitled to recover its

actual damages resulting from Defendants’ uses of the Copyrighted Work without paying

license fees, in an amount to be proven at trial.

        44.       In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff

shall be entitled to recover damages based on a disgorgement of Defendant’s profits from

infringement of the Copyrighted Work, which amounts will be proven at trial.


                                                    7
  Case 3:19-cv-01163-MAS-TJB Document 1 Filed 01/28/19 Page 8 of 11 PageID: 8



        45.       In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

the infringing reproduction, distribution, and public display of the Copyrighted Work, or such

other amounts as may be proper under 17 U.S.C. § 504(c).

        46.       Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant

to 17 U.S.C. § 505.

        47.       Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                                   THIRD CLAIM FOR RELIEF
                                 (Vicarious Copyright Infringement)

        48.       Plaintiff realleges the above paragraphs and incorporates them by reference

as if fully set forth herein.

        49.       As an alternative theory to its infringement claims above, to the extent

Defendant contends it did not directly infringe or contributorily infringe Plaintiff’s copyright,

Defendant had the right or ability to control the direct infringement described above.

        50.       As a result of each of Defendants’ right or ability to supervise the direct

infringement described above, Defendant could have prevented or stopped the direct

infringement but did not take any action to do so.

        51.       Defendant had a direct financial interest in the reproduction, distribution and

public display of the Copyrighted Work and Defendant benefitted from that direct

infringement.


                                                     8
  Case 3:19-cv-01163-MAS-TJB Document 1 Filed 01/28/19 Page 9 of 11 PageID: 9



       52.      As a direct and proximate result of Defendants’ vicarious infringement of

Plaintiff’s copyright and exclusive rights in the Copyrighted Work, Plaintiff is entitled to

recover its actual damages resulting from Defendants’ use of the Copyrighted Work without

paying license fees, in an amount to be proven at trial.

       53.      In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff

shall be entitled to recover damages based on a disgorgement of Defendant’s profits from

infringement of the Copyrighted Work, which amounts will be proven at trial.

       54.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

the infringing reproduction, distribution, and public display of the Copyrighted Work, or such

other amounts as may be proper under 17 U.S.C. § 504(c).

       55.      Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant

to 17 U.S.C. § 505.

       56.      Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.


                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

       1.      A declaration that Defendant has infringed Plaintiff’s copyright under the Copyright

Act;

       2.      A declaration that such infringement is willful;

       3.      An accounting of all revenue earned by Defendant during the period in which it

                                                   9
Case 3:19-cv-01163-MAS-TJB Document 1 Filed 01/28/19 Page 10 of 11 PageID: 10




reproduced, distributed or displayed the Copyrighted Work, or any portion or derivation of the

Copyrighted Work;

        4.      Awarding Plaintiff all gains, profits, property and advantages obtained or derived by

Defendant from its acts of copyright infringement or, in lieu thereof, should Plaintiff so elect, such

statutory damages as the Court shall deem proper, as provided in 17 U.S.C. §§ 504(c), including

damages for willful infringement of up to $150,000 for each instance of copyright infringement;

        5.      Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future infringement;

        6.      Awarding Plaintiff its costs and disbursements incurred in this action, including its

reasonable attorneys’ fees, as provided in 17 U.S.C. § 505;

        7.      Awarding Plaintiff interest, including pre-judgment interest, on the foregoing sums;

        8.      Permanently enjoining Defendant, its employees, agents, officers, directors,

attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

continuing to market, offer, sell, dispose of, license, lease, transfer, public display, advertise,

reproduce, develop or manufacture any works derived or copied from the Plaintiff’s Copyrighted

Work or to participate or assist in any such activity; and

        9.      For such other and further relief as the Court may deem just and proper.

                                           JURY DEMAND

        Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.




                                                    10
Case 3:19-cv-01163-MAS-TJB Document 1 Filed 01/28/19 Page 11 of 11 PageID: 11



                                   Respectfully submitted,

Dated: January 28, 2019

                                   /s/ R. Terry Parker
                                   R. Terry Parker, Esquire
                                   RATH, YOUNG and PIGNATELLI, P.C.
                                   120 Water Street, Second Floor
                                   Boston, MA 02109
                                   Telephone: (603) 226-2600
                                   Email: rtp@rathlaw.com

                                   Attorneys for Plaintiff
                                   Creative Photographers, Inc.




                                     11
